UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF CAL]FORNIA
2500 Tulare Street, Room 1501
Fresno, CA 93721

OR_DER AND RECElPT FOR TRIAL EXHIBITS
CASE NUMBER: 1:16-cv-00840-DAD-SAB
CASE NAME: JOHN H. BAKER vs. COT'I'R_`ELLa INC.
Pursuant to Local Rule 138(9, the Court orders that custody of all exhibits used, referenced
and/or admitted at trial be returned to the party who initially marked the e'xhibit, irrespective of
who used, referenced or admitted the exhibit at trial. The parties shall retrieve the original
exhibits from the Courtroom Deputy following the verdict in the case. Joint Exhibits will be

returned to Plaintiff unless otherwise agreed to by the parties in writing or on the record.

The parties’ counsel shall retain possession of and keep safe all exhibits until final judgment and
all appeals are exhausted or the time for filing an appeal has passed.

IT IS SO ORDERED.

94 /?- D@x

DISTRICT .TUDGE

Dated: Octobel’ 1, 2018

 

DATE E)CH]BITS R.ETURNED: October l 2018

 

P|tf Attgmey; Miohae| Stone-Molioy, Esq`

 

Pltf Attorney Signature: %Oi
b '**L

DATE EXHIBITS RETURNED: Ootober 1 2018

DeftAttorney: i}§l!]'|fl 5 C/BTPCV\‘\"C\’”

 

 

Deft Attorney Signature: i § : /L”/_\
a./‘__:)

This document certifies that the above referenced exhibits were returned.

Date: Octgber 1, 2013 CY/n/L/ W

JAMIrt RP
Cour com Clerk

